Appeal, insofar as taken from the Appellate Division order denying appellant’s motion for reconsideration or leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order of affirmance, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Divi*770sion absent the direct involvement of a substantial constitutional question (see CPLR 5601).